                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           NEWNAN DIVISION

 HOSHIZAKI AMERICA, INC. and
 HOSHIZAKI NORTHEASTERN
 DISTRIBUTION CENTER, INC.,

               Plaintiffs,

 v.                                           CASE NO.: 3:21-cv-00022-TCB


 AUTOMATIC ICE MAKER
 COMPANY,

               Defendant.



                         DEFENDANT’S MOTION
                 TO DISMISS, OR ALTERNATIVELY, TO STAY
               PROCEEDINGS AND TO COMPEL ARBITRATION

         Pursuant to Fed. R. Civ. P. 12(b)(3) and 9 U.S.C. §§ 3 and 4, Defendant

Automatic Ice Maker (AIM) hereby respectfully moves this Court to enter an

Order compelling arbitration and either: (1) dismissing Plaintiffs Hoshizaki

America, Inc. and Hoshizaki Northeastern Distribution Center, Inc.’s Complaint

or, alternatively, (2) staying the litigation against AIM in this matter until

arbitration is complete. As argued in AIM’s accompanying memorandum of law,

AIM’s Motion to Dismiss or Stay should be granted because Plaintiffs are



                                         1
16428738v2
contractually required to arbitrate, rather than litigate in court, their claims against

AIM.

     WHEREFORE, AIM respectfully requests that its Motion to Dismiss, or

Alternatively to Stay Proceedings and Compel Arbitration, be granted, and that

the Court enter an Order compelling Plaintiffs to participate in a pending

arbitration initiated by AIM and:

     1. Dismissing Plaintiffs’ Complaint under Fed. R. 12(b)(3); or

     2. Staying this action under 9 U.S.C. § 3 until the pending arbitration is

         resolved.1

Respectfully submitted this 13th day of April, 2021.

                                               /s/ Lindsey E. Hughes
                                               Andrew B. Flake
                                               Georgia Bar No. 262425
                                               Lindsey E. Hughes
                                               Georgia Bar No. 371291

                                               ARNALL GOLDEN GREGORY, LLP
                                               171 17th Street NW
                                               Suite 2100
                                               Atlanta, GA 30363
                                               Telephone: 404-873-8500
                                               Facsimile: 404-873-8501
                                               Lindsey.hughes@agg.com

1     To the extent this Motion is contested, AIM would also respectfully request
that the matter be set down, in accordance with Paragraph 19 of the Court’s
Instructions to Parties and Counsel, for oral argument to be conducted by AIM
counsel Lindsey E. Hughes.

                                           2
16428738v2
                 Andrew.Flake@agg.com

                 Attorneys for Defendant Automatic Ice
                 Maker Company




             3
16428738v2
                            CERTIFICATE OF SERVICE

         The undersigned attorney hereby certifies that a copy of the foregoing has

been filed using the Court’s CM/ECF system, which will send a service copy to all

counsel of record.

        This 13th day of April, 2021.



                                              /s/ Lindsey E. Hughes
                                              Lindsey E. Hughes

                                              Attorney for Defendant Automatic Ice
                                              Maker Company




                                          4
16428738v2
